DETAILED ACTION
Amended claims 5-7 and 12-17 of U.S Application No. 16/686,950 filed on 08/10/2022 are presented for examination. 

Allowable Subject Matter
Claims 5-7 and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 5 recites a polarizing element having a wire grid structure, the polarizing element comprising: a transparent substrate, and a plurality of protrusions which extend in a first direction on a protrusion side of the transparent substrate and are periodically spaced apart from each other at a pitch that is shorter than a wavelength of a light in a use band, wherein each of the protrusions has a base shape portion which is formed having a width across a cross-section orthogonal to the first direction that narrows toward a tip, and a protruding portion which protrudes from the base shape portion and absorbs light having a wavelength in the use band, wherein the transparent substrate is a laminated structure of a first substrate formed from a first material and a second substrate formed from a second material, within the laminated structure, the first substrate is disposed on the protrusion side, and the first material is the same as a material of the base shape portion. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 5, Sasaki et al (U.S. PGPub No. 2013/0215507) teaches a polarizing element (Fig 1, 1; para 0029 line 1) having a wire grid structure (Fig 1; para 0029 lines 3-4), the polarizing element comprising: a transparent substrate (2), and a plurality of protrusions (3) which extend in a first direction (the y direction) on a protrusion side of the transparent substrate and are periodically spaced apart from each other at a pitch that is shorter than a wavelength of a light in a use band (para 0029 lines 3-6), wherein each of the protrusions has a base shape portion (3a) which is formed having a width across a cross-section orthogonal to the first direction that narrows toward a tip (3b; the tip portion), and a protruding portion (5) which protrudes from the base shape portion and absorbs light having a wavelength in the use band (para 0029 lines 7-13).
However, neither Sasaki, nor any additional cited art, teach or suggest, the specific limitations of “a first substrate formed from a first material and a second substrate formed from a second material, and the first material is the same as a material of the base shape portion” nor would it have been obvious to do so in combination.
Claims 6-7 and 12-17 are also allowable for depending on claim 5. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        8/12/2022